972 F.2d 345
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence WOODS, Plaintiff-Appellant,v.SANDOZ Chemical Corporation, Defendant-Appellee.
No. 92-1454.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 3, 1992

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  James B. McMillan, Senior District Judge.  (CA-88-501-C-C-M)
Lawrence Woods, Appellant Pro Se.
Jonathan Pharr Pearson, Ogletree, Deakins, Nash, Smoak & Stewart, Columbia, South Carolina, for Appellee.
W.D.N.C.
Affirmed.
Before MURNAGHAN, HAMILTON,* and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Lawrence Woods appeals from the district court's order dismissing his Fed.  R. Civ. P. 60(b)(6) motion.  Woods sought to challenge the validity of a 1989 voluntary settlement agreement and enforcement order disposing of his employment discrimination claims against the Appellee, Sandoz Chemical Corporation.  Our review of the record and the district court's opinion discloses that this appeal is without  merit.1 Accordingly, we affirm on the reasoning of the district court.  Woods v. Sandoz Chem.  Corp., No. CA-88-501-C-C-M (W.D.N.C. Mar. 17, 1992).2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Hamilton did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)


1
 Woods's motion fails to state any valid ground for relief, and gives no explanation for the nearly two and one-half year delay in filing


2
 We hereby deny Woods's Motion to Stay Case